           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNATHAN PINNEY                                           PLAINTIFF

v.                       No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant,
Fairfield Bay Police Department;
CHAD BROWN, State's Attorney;
FOSTER, Van Buren County Judiciary;
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay; LUCAS
EMBERTON, Sheriff, Van Buren County;
and CATHY HERSMAN, Fairfield Bay
Community Club                                         DEFENDANTS

                               ORDER
     1. Motion to proceed in forma pauperis, NQ 38, denied as moot. The
Court already granted Pinney leave to proceed in forma pauperis in this
case and on appeal, NQ 16 & NQ 34.
     2. The Court stayed this case. NQ 16. Pinney appealed. NQ 28.

Pinney recently submitted another complaint, NQ 39, which the Clerk
has docketed as an amendment in this case because it arises from the
same facts as Pinney' s earlier complaints and addenda. NQ 2, 6, 9, 11 &
13-14. But nothing further can happen in this case while Pinney's
interlocutory appeal is pending in the Court of Appeals. NQ 35-36.
So Ordered.

                              (/
              D.P. Marshall Jr.
              United States District Judge




              -2-
